IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-21,577-08




EX PARTE WILLIAM E. JOHNSON, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 88-405-KE IN THE 26TH DISTRICT COURT
FROM WILLIAMSON COUNTY




            Per curiam.

O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to twenty-five years’ imprisonment. 
            In the instant application, Applicant alleges that his sentence is being improperly extended
by the denial of street time credits and the trial court committed error in refusing Applicant’s motion
for a jury trial. 
            This Court has reviewed Applicant’s claim that his sentence is being improperly extended,
and has determined that it is without merit.  Therefore, it is denied.  Applicant’s remaining claim is
barred from review; as such, it is dismissed. Tex. Code Crim. Proc. art. 11.07 § 4. 
 
Filed: May 21, 2014
Do not publish